DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
1.	Claim 83 is objected to because of the following informalities:  Claim 83 is objected to because it sets forth “a second end cap”, but a first end cap has not been set forth.  It is suggested either a first end cap is added to the claim or the recitation is amended to “end cap”.  Appropriate correction is required.

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 103-105 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 103-105 recite the limitation "the end cap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 83, 88-93, 97-99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashburn (USP 6,598,685).
	With respect to claim 83, Mashburn disclose a drilling mud screen comprising: (a) a body (3) having a first end (top end in figure 1) and a second end (bottom end in figure 1) and a centerline (line through the center), wherein the first end and/or the second end of the body has a means to engage a drilling mud screen puller/installer tool (fishing neck 16); (b) a drilling mud inlet at the first end of the body (inlet at top end); (c) a filter (rods 20) having a first end, a second end, and openings, wherein the filter is fluidly connected to the second end of the body via a first connection (32) and/or an optional first end retaining ring; (d) a drilling mud outlet at the openings of the filter (wherein mud flows between the rods); and (e) a second end cap (8) fluidly connected at the second end of the filter via a second connection (see figure 1, wherein the base is connected to the rods), wherein the filter has an optional retaining ring (22, 24, 26, 28, 30) disposed between the first connection and the second connection.
With respect to claim 88, Mashburn disclose wherein the filter comprises a plurality of rods (20) having a first end and a second end, wherein the rods are spaced a distance apart to form the openings in the filter (see figure 1).

With respect to claim 90, Mashburn disclose a formed sheet for a filter having holes to form the openings (see figure 12). 
	With respect to claim 91, Mashburn disclose wherein the drilled holes or slots are drilled in offset rows or straight rows from the first end to the second end (see figure 12).
With respect to claim 92, Mashburn disclose wherein the filter is tapered from the first end to the second end (see figure 1).
With respect to claim 93, Mashburn disclose wherein the second end cap is a flat plate or a flat plate with holes or slots (see column 4 lines 40-49).
With respect to claim 97, Mashburn disclose wherein the optional first end retaining ring and/or the optional retaining ring is/are modified to reduce inside surface entry and exit angles of the drilling mud screen (see column 4 lines 27-40, wherein the ring holds in the rods which adjust the angle of the rod taper to the drill pipe).
With respect to claims 98 and 99, Mashburn disclose wherein the entry and exit angles are from about 10 degrees to about 90-degrees (wherein the angles are not defined relative to anything, and thus the entry/exit angle of the tapered rod to the side of the drill pipe meets this limitation as shown in figure 3).
With respect to claim 106, Mashburn disclose wherein the filter has a first section, a second section and a third section, and wherein the first section is about 20-25% longer than the second section and/or the third section (see figure 1, wherein the sections can be definted anywhere along the filter and thus the first section is from the top somewhere above the band 24 that is 20-25% longer than the sections between the .

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 84, 85, and 100-103, is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn.
	With respect to claim 84, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the body and/or filter from alloy steel, tool steel, or a combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 85, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the body and/or filter from AISI 4130/75k or equivalent material, AISI 4145 or equivalent, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With respect to claim 101, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the retaining ring from alloy steel, stainless steel, or a combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 102, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the retaining ring from AISI 4145 or equivalent, stainless steel, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to claim 103, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the end cap of alloy steel, stainless steel, or combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known In re Leshin, 125 USPQ 416.

10.	Claims 86, 87, 94-96, 104, and 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashburn in view of Cherewyk et al. (US 2013/0306304).
	With respect to claim 86, Mashburn is silent as to a coating.  Cherewyk et al. disclose a screen having a wear coating for the purpose of protecting the filter against wear (see paragraph 93).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wear coating on the filter of Mashburn as taught by Cherewyk et al. in order to protect the filter from erosion by the drilling mud.
	With respect to claim 87, Mashburn is silent as to a coating.  Cherewyk et al. disclose a screen having a wear coating for the purpose of protecting the filter against wear (see paragraph 93).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wear coating on the filter of Mashburn as taught by Cherewyk et al. in order to protect the filter from erosion by the drilling mud.  Mashburn in view of Cherewyk do not disclose the material of the coating.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have selected the body and/or filter from a Carbide coating with about 6% Cobalt binder or equivalent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

With respect to claims 95 and 96, Mashburn does not disclose wherein the second end cap is an inverted cone or an inverted cone with holes or slots.  Cherewyk disclose an inserted cone (25) at the base of a filter (see figure 14B) so that the wall (25C) directs fluid outwardly through the openings (see paragraph 96).  It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified Mashburn by using a cap that is an inverted cone as taught by Cherewyk in order to direct the fluid through the openings.  The cone of Cherewyk has an angle of about 45 degrees (see figure 14B)
	With respect to claims 104 and 105, Mashburn is silent as to a coating.  Cherewyk et al. disclose a screen having a wear coating for the purpose of protecting the filter against wear (see paragraph 93).  It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to have used a wear coating on the end cap of Mashburn as taught by Cherewyk et al. in order to protect the filter from erosion by the drilling mud.  Mashburn in view of Cherewyk do not disclose the material of the coating.  It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to In re Leshin, 125 USPQ 416.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A COY whose telephone number is (571)272-5405. The examiner can normally be reached Monday-Friday 7:15-9:15am and 11:30-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Nicole Coy/Primary Examiner, Art Unit 3672